Citation Nr: 0823991	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder, 
variously diagnosed as migraines, vascular, tension and mixed 
headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the Army 
National Guard from August 1968 to March 1969, and July 1973 
to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran has a current headache disorder that has been 
continuously symptomatic since proximate to the time of an 
accident during ACDUTRA.


CONCLUSION OF LAW

The veteran's current headache disorder was incurred in 
active service.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid him 
in substantiating his claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records show that veteran complained of 
headaches and a sore neck in July 1973, almost immediately 
following a motor vehicle accident in which a truck 
reportedly crashed into a ditch.  The remaining service 
treatment records are negative for any other complaints, 
symptoms or treatments of headaches.

A September 1975 report from the veteran's private 
osteopathic physician indicates that the veteran had been 
receiving treatment since June 1974 for neck pain with severe 
headaches.  The veteran underwent osteopathic manipulative 
treatment at irregular intervals from June 1974 until July 
1975.  This physician noted that the veteran believed that 
his illness was the result of the July 1973 motor vehicle 
accident.

A January 1976 VA orthopedic examination recorded the 
veteran's complaints of headache that had their onset with 
stiffness in the neck.  These complaints were also documented 
on a December 1976 VA examination.

A VA treatment note dated December 1977 records the veteran's 
headache complaints.  

The veteran also submitted VA treatment records from March 
1992 to June 1996 demonstrating sporadic treatment almost 
entirely for his cervical spine disability.  These treatment 
notes recorded the veteran's subjective headache and neck 
pain complaints, but no relevant diagnosis is made, and no 
treatment for his headaches is undertaken.  In March 1992, 
headaches were noted.  In October 1992, it was reported that 
there was cervical strain with headaches.

The veteran's VA treatment records from August 2000 through 
July 2004 reveal consistent headache complaints.  The veteran 
was prescribed a variety of medications to treat these 
headaches.  In April 2003, the assessment was chronic 
headaches after a neck injury in 1976; atypical migraine 
versus mixed, tension and vascular.

A Magnetic Resonance Imaging (MRI) of the veteran's brain was 
obtained in March 2006.  This MRI revealed mild senescent 
changes in the sulci, ventricles and basilar cisterns, with 
very mild increased signal intensity in the periventricular 
white matter consistent with senescent changes.  The MRI 
results were considered abnormal.

The veteran underwent a VA examination in August 2004.  
During the examination, he reported experiencing migraines 
twice a week since 1974.  These were described as throbbing 
and lasting approximately 8-12 hours.  The examiner noted 
that the veteran has never taken any migraine specific 
medication.  An impression of migraine headaches with 
subjective progression was made.  The examiner noted that the 
veteran's headaches began after service, and found that his 
current headaches were less likely than not secondary to the 
service-connected cervical spine disability.

A second VA examination was obtained in March 2006.  The 
veteran described experiencing a "normal" headache three to 
four times a week, each lasting three to four hours, which he 
self-treated with Tylenol or Soma.  He described experiencing 
more intense headaches approximately once or twice a month 
that lasted between 10 and 24 hours at a time.

The physician's assistant conducting the examination reviewed 
the veteran's claims file and noted that the veteran did not 
indicate any headaches after 1974, but that he did complain 
of neck pain and stiffness.  In the examiner's opinion, the 
veteran's current migraine headaches were less likely than 
not related to his service connected cervical spine 
disability.  The examiner diagnosed two types of headaches, 
one type that sounded like tension headaches and the other 
that sounded "migrainous."

At his May 2008 hearing the veteran recalled that his injury 
had occurred in 1974 and that headaches had begun that year.  

Analysis

The veteran has a current disability as he was diagnosed in 
August 2004 as suffering from migraine headaches and has 
received various diagnoses of headache disorder.  The element 
of an in-service injury is also documented in the service 
treatment records.

The remaining question is whether there is a nexus between 
the current headache disorder and the accident in service.  
VA examiners have provided negative opinions on this 
question, but they mistakenly reported that headaches began 
after service.  The service treatment records document 
headache complaints following the July 1973 accident.  The 
2004 examiner did not have access to the claims folder, and 
although the 2006 examiner reported such access, the opinion 
mistakenly stated that the veteran's accident occurred in 
1974 and that the record did not indicate any headaches after 
the accident.  Further, while the 2004 examiner opined that 
the headaches began after service, he did not provide an 
opinion as to their relationship to service.  See 38 C.F.R. 
§ 3.303(d).  Hence, these opinions are of limited probative 
value. 

Post service records document treatment for headaches within 
a year of the in-service injury and the veteran has 
consistently reported the onset of headaches shortly after 
the in-service accident in conjunction with symptoms of the 
service connected neck disability.  His testimony and the 
contemporaneous records document a continuity of 
symptomatology.  At least one VA treatment provider has 
linked the headaches to the neck injury.  In recent years the 
veteran has exhibited some difficulty recalling the specific 
dates of the pertinent events but his basic history has been 
consistent.  

As noted above a continuity of symptomatology can service to 
link a current disability to a disease or injury in service.  
Resolving reasonable doubt in the veteran's favor the Board 
finds that the requirements for service connection have been 
satisfied.  38 U.S.C.A. §5107(b)(West 2002 & Supp. 2008).


ORDER

Entitlement to service connection for a headache disorder 
variously diagnosed as migraines, vascular, tension and mixed 
headaches is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


